Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 7-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuter (US Patent No. 9,062,686) in view of Wade et al (US Patent No. 367,564) in view of Volkrodt (DE 1165144) in view of Zimmermann (US Patent No. 4,080,112) as in further view of Jarvik (US Patent No. 5,507,629).

Meuter teaches:

limitations from claim 1, a mechanical seal assembly (FIG. 1), comprising a mechanical seal comprising a rotating slide ring (22, 27) and a stationary slide ring (19, 24), defining a sealing gap at sliding surfaces which are opposite to each other (19, 26; see FIG. 1), and a fluid circuit (between line 36 and line 38) comprising a pump assembly (39);

Meuter does not teach pump details, instead teaching a generic sealing pump;

Wade teaches:

limitations from claim 1, a pump assembly (~A, see lone figure), comprising: exactly one drive (E) comprising a drive shaft (D), a first axial pump (B, C1), which conveys the fluid in the an axial direction of the drive shaft, a second axial pump (B, C2), which conveys the fluid in the axial direction of the drive shaft and a radial pump (F), which conveys the fluid in the a radial direction of the drive shaft (Page 1 Lines 48-80), wherein the first axial pump and the second axial pump (C1, C2), in flow-through direction of the fluid across the pump assembly, are arranged in front of the radial pump, and wherein the drive simultaneously drives the first axial pump, the second axial pump and the radial pump (see FIG; Page 1 Lines 44-80);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to use the combination pump of Wade as the pump in the sealing circuit of Meuter, as the pump of Wade is capable of outputting fluid at lower speeds in a more efficient manner (Page 1 Lines 26-37 of Wade).

Wade teaches shaft supports between the shaft D and the housing A, but does not explicitly teach bearings, nor does Wade teach a magnetic coupling between the shaft and rotor of the pumps;


    PNG
    media_image1.png
    461
    594
    media_image1.png
    Greyscale



A machine translation of Volkrodt was been provided with the previous office action and is relied upon herein.

Volkrodt teaches:

a pump (5; FIG. 1) including a shaft (2), a pumping member (10), a motor (1) driving the shaft; and,

furthermore comprising a magnetic coupling comprising an input part having a first magnet (6), a fixed hollow cylinder (7) and an output part having a second magnet (9);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a magnetic coupling to support and couple shaft and pump components of Wade, as taught by Volkrodt, in order to reduce the need for mechanical couplings and the wear associated therewith, while also isolating the pumping fluid from the motor components (i.e. via the hollow cylinder);

Volkrodt teaches magnets (6, 9) but teaches a single magnet rather than multiple permanent magnets;

However, Zimmermann teaches a pump (see FIG. 1) including an output part (impeller 15) driven by an input part (shaft 25) and separated by a cylinder (50); and wherein the coupling of the parts is formed via the use of a plurality of permanent magnets (44, 64) provided in the output and input parts respectively (FIG. 2; C. 5 Lines 25-34 and C. 6 Lines 12-17);

It would have been obvious to substitute one magnetic coupling arrangement for another, such as using multiple permanent magnets to form the magnetic coupling of Volkrodt in place of the single magnets (6, 9), as a matter of design choice in order to reach an expected result; in this case it is known in the art of pumps as taught by Zimmermann to magnetically couple rotating components using multiple magnets.

Volkrodt teaches radial bearings (3, 4) but teaches two axial bearings (13) rather than exactly one axial bearing. Further, none of Wade, Volkrodt, nor Zimmermann explicitly teach offset driving/driven magnets;

Jarvik teaches a rotary pump (see embodiment of FIG. 6) including an input part (stator laminations 30), an output part (rotor 34), and a magnetic coupling therebetween (30, 32; C. 3 Lines 19-38 for example); and wherein magnetic portions of the input and output parts are offset in an axial direction and overlap in a radial direction (see FIG. 6; C. 6 Lines 26-57; and C. 5 Lines 36-60 teaching instances during operation wherein the magnets 72/74 and 76/78 are moved into overlapped positions); and where a single (see FIG. 6, bearing 42) axial bearing is provided;

It would have been obvious to one of ordinary skill in the art of magnetically balanced pumps at the time the invention was filed to offset drive and driving magnets of the pump of Wade (as per the combination with Volkrodt which provides a magnetic coupling in Wade), as taught by Jarvik, in order to bias the pump rotor against thrust forces created during operation of the pump (C. 6 Lines 26-34 of Jarvik); such a bias allowing for the use of only a single axial bearing (C. 6 Lines 26-34 of Jarvik) and thus reduced parts in the pump.



Wade further teaches:

limitations from claim 5, wherein the first axial pump (C1) conveys the fluid in a first axial direction (right to left in the figure) and the second axial pump (C2) conveys the fluid in a second axial direction (left to right in the figure) which is opposite to the first axial direction (Page 1 Lines 48-62; the pumps C1-2 direct fluid into the center of pump F);

limitations from claim 7, wherein the first axial pump and the second axial pump are formed as conveying thread pumps (C1, C2; see “screws”, Page 1 Lines 44-45);

limitations from claim 8, furthermore comprising a one-piece pump housing (A), which includes an inlet (bottom of the housing; see annotated figure below) and an outlet (H);

limitations from claim 9, wherein an inlet direction into the inlet (bottom of the housing) is equal to an outlet direction into the outlet (H, see arrows in the figure);

limitations from claim 10, furthermore comprising a fluid flow divider (portion of the housing forming space G), which divides the fed fluid flow into the first and second sub-flows, wherein the first sub flow flows to the first axial pump and the second sub-flow flows to the second axial pump (see arrows in figure; Page 1 Lines 48-62);


    PNG
    media_image2.png
    476
    557
    media_image2.png
    Greyscale




Meuter further teaches:

limitations from claim 15, comprising a first mechanical seal (20) and a second mechanical seal (25), which are arranged in series, wherein a barrier medium (C. 4 Lines 42-53) is fed into a space (29) between the first and second mechanical seals (see FIG. 1);



Volkrodt further teaches:

limitations from claim 3, wherein the input part (2, 6) comprises the drive shaft (2) of the drive (see FIG. 1);

limitations from claim 6, wherein the first axial pump, the second axial pump and the radial pump are directly arranged at the output part of the magnet coupling (Volkrodt teaches that the impeller 10, which is equivalent to the pumps C1, C2, F of Wade, is arranged on the output part 9; the combination would result in the pumps of Wade, which rotate together, each being mounted on the same rotary output);

limitations from claim 11, wherein the output part (9) includes a rotary sleeve (see annotated FIG. 1 below), where the first axial pump, the second axial pump, the radial pump and the magnet are arranged (see annotated FIG. 1 below, the impeller 10 and the magnet 9 are mounted to a singular sleeve);


    PNG
    media_image3.png
    485
    809
    media_image3.png
    Greyscale





Regarding claim 13:

Volkrodt teaches radial bearings (3, 4) but teaches two axial bearings (13) rather than exactly one axial bearing. Further, none of Wade, Volkrodt, nor Zimmermann teach offset driving/driven magnets;

Jarvik teaches a rotary pump (see embodiment of FIG. 6) including an input part (stator laminations 30), an output part (rotor 34), and a magnetic coupling therebetween (30, 32; C. 3 Lines 19-38 for example); and wherein magnetic portions of the input and output parts are offset in an axial direction and overlap in a radial direction (see FIG. 6; C. 6 Lines 26-57); and where a single (see FIG. 6, bearing 42) axial bearing is provided;

It would have been obvious to one of ordinary skill in the art of magnetically balanced pumps at the time the invention was filed to offset drive and driving magnets of the pump of Wade (as per the combination with Volkrodt which provides a magnetic coupling in Wade), as taught by Jarvik, in order to bias the pump rotor against thrust forces created during operation of the pump (C. 6 Lines 26-34 of Jarvik); such a bias allowing for the use of only a single axial bearing (C. 6 Lines 26-34 of Jarvik) and thus reduced parts in the pump.





Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuter (US Patent No. 9,062,686) in view of Wade et al (US Patent No. 367,564) in view of Volkrodt (DE 1165144) in view of Zimmermann (US Patent No. 4,080,112) in view of Jarvik (US Patent No. 5,507,629) as applied to claim 1 above, and in further view of Dahouk et al (US PGPub No. 2015/0110642).

Wade does not teach a controller or flow based control;

Dahouk teaches an electrically driven pump (314) and a controller (350), wherein a speed of the pump is controlled to control an output flow (paragraph 52 for example);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a controller with the pump of Wade, as taught by Dahouk, in order to allow for control of the pump output based upon changing requirements of the pump;





Claims 1 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meuter (US Patent No. 9,062,686) in view of Wade et al (US Patent No. 367,564) in view of Volkrodt (DE 1165144) in view of LaRose et al (US PGPub No. 2013/0330219).

Meuter teaches:

limitations from claim 1, a mechanical seal assembly (FIG. 1), comprising a mechanical seal comprising a rotating slide ring (22, 27) and a stationary slide ring (19, 24), defining a sealing gap at sliding surfaces which are opposite to each other (19, 26; see FIG. 1), and a fluid circuit (between line 36 and line 38) comprising a pump assembly (39);

Meuter does not teach pump details, instead teaching a generic sealing pump;

Wade teaches:

limitations from claim 1, a pump assembly (~A, see lone figure), comprising: exactly one drive (E) comprising a drive shaft (D), a first axial pump (B, C1), which conveys the fluid in the an axial direction of the drive shaft, a second axial pump (B, C2), which conveys the fluid in the axial direction of the drive shaft and a radial pump (F), which conveys the fluid in the a radial direction of the drive shaft (Page 1 Lines 48-80), wherein the first axial pump and the second axial pump (C1, C2), in flow-through direction of the fluid across the pump assembly, are arranged in front of the radial pump, and wherein the drive simultaneously drives the first axial pump, the second axial pump and the radial pump (see FIG; Page 1 Lines 44-80);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to use the combination pump of Wade as the pump in the sealing circuit of Meuter, as the pump of Wade is capable of outputting fluid at lower speeds in a more efficient manner (Page 1 Lines 26-37 of Wade).

Wade teaches shaft supports between the shaft D and the housing A, but does not explicitly teach bearings, nor does Wade teach a magnetic coupling between the shaft and rotor of the pumps;


    PNG
    media_image1.png
    461
    594
    media_image1.png
    Greyscale


A machine translation of Volkrodt was been provided with the previous office action and is relied upon herein.

Volkrodt teaches:

a pump (5; FIG. 1) including a shaft (2), a pumping member (10), a motor (1) driving the shaft; and,

furthermore comprising a magnetic coupling comprising an input part having a first magnet (6), a fixed hollow cylinder (7) and an output part having a second magnet (9);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a magnetic coupling to support and couple shaft and pump components of Wade, as taught by Volkrodt, in order to reduce the need for mechanical couplings and the wear associated therewith, while also isolating the pumping fluid from the motor components (i.e. via the hollow cylinder);

Volkrodt teaches radial bearings (3, 4) but does not explicitly teach offset driving/driven magnets;

However, LaRose teaches:

limitations from claims 1 and 16-17, a pump (220) including a drive member (323, 325) with permanent magnets (321) and a driven member (260) with second permanent magnets (268), the magnets offset from one another in an axial direction (FIG. 2A-B); such that the first permanent magnets of the input part exert axial pretension on the second permanent magnets of the output part (see arrows in FIG. 2B; paragraph 31-34); and wherein the axial pretention is due to an attractive magnetic force (see paragraph 40 for example teaching that different magnetization patterns are interchangeable; this includes both attractive and repulsive forces);


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
Applicant argues that an axial force in the pump of Jarvik results from the interaction of the motor magnet and laminations rather than a permanent magnet. However, the examiner notes for example, C. 5 Lines 36-60 of Jarvik, teaching instances during operation wherein the magnets 72/74 and 76/78 are moved into/out of overlapped positions which affects the axial forces on the rotor; and further C. 6 Lines 26-35 wherein cancelling axial forces are affected on the rotor by the permanent magnets.
Applicant further argues that the combination of references would alter the operation principal of the reference, particularly Jarvik. Applicant argues that because Jarvik is a small scale blood pump, the components of the other references (i.e. the impeller of Wade) would not be suitable to pump a similar fluid (blood). However, the examiner notes that the combination does not intend to modify Jarvik, but instead relies upon Jarvik to modify Wade and Volkrodt. Additionally, while Jarvik and Wade/Volkrodt may not be in the same field of endeavor, the references are each at least tangentially directed to a similar problem of rotationally supporting a pumping shaft/rotor. Therefore the examiner maintains that the magnetic bearing taught by Jarvik is applicable to general rotary pump bearings without destroying the principal of the prior art.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746